Mr. Justice Baker delivered the opinion of the court. The statute provides that in case of a failure to comply with its provisions, a railroad corporation shall be liable for damages which may be done, “by the agents, engines or cars” of the corporation to animals on its railroad. One of the meanings of the word “agent”is, “An active power or cause; that which has the power to produce an effect; as a physical, chemical or medicinal agent; as heat is a powerful agent.” Webster’s Dictionary. We think that the electric current with which the third rail was charged was an ‘‘ agent, ’ ’ used and employed by the defendant, within the meaning of the word as used in the statute. It appears from the “statement of facts” that the platform north of the track was-“/used by passengers in taking trains on the west-bound track. ’ ’ It was, we think, a passenger station of the defendant. The only statement in the “Statement of facts” to show how the cow got on the right of way is the following: “The evidence does not show whether the cattle (including the cow in question) reached the right of way of the defendant by passing over the cattle-guards, or by getting on the station platform and jumping from the platform. ’ ’ As the cow may have gone on the right of way over the station platform, defendant is not liable under the statute unless it was bound to fence in its road; to maintain a fence on or in front of the platform sufficient to prevent cattle from going over the platform on to the right of way. In C. B. & Q. R. R. Co. v. Hans, 111 Ill. 114, it was held that the railroad' company, under the statute, was not bound to fence in its road at a station. In the opinion, referring to the case of C. M. & St. P. R. R. Co. v. Dumser, 109 Ill. 402, relied on by plaintiff in error, it was said: “It was not necessary in that case to decide that the company was derelict in its duty in failing to fence its track at the depot where it received and discharged passengers and freight,” We regard the decision in C. B. & Q. R. R. Co. v. Hans as conclusive against the liability of the defendant in this case under the statute. We find in the statement no facts from which the court might properly find that the defendant was guilty of common law negligence, and the judgment will be affirmed. Affirmed.